IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-68,795-01


EX PARTE SEAN RICHARD BOGGIANO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 21238-A(1) IN THE 42ND JUDICIAL DISTRICT COURT

FROM TAYLOR COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk of
the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte Young, 418
S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to aggravated sexual assault of a
child, and was sentenced to eight years' imprisonment.  He did not appeal his conviction.
	Applicant contends, inter alia,  that his trial counsel rendered ineffective assistance because
counsel failed to consult with him prior to trial, except to inform him that he would "spend twenty years in
prison" or "die in prison" if he did not accept the State' s plea offer.  Applicant alleges that he suffers from
mental illness, and was coerced into making a confession to the police.  Applicant also alleges that counsel
was aware of his mental illness, but did not file a motion to suppress the confession, and did not investigate
the possibility that Applicant was incompetent to enter the plea.
	Applicant has alleged facts that, if true, might entitle him to relief.  Strickland v. Washington, 466
U.S. 608 (1984); Ex parte Lemke, 13 S.W.3d 791,795-96 (Tex. Crim. App. 2000).  In these
circumstances, additional facts are needed.  As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294
(Tex. Crim. App. 1997), the trial court is the appropriate forum for findings of fact.  The trial court shall
provide Applicant's trial counsel with the opportunity to respond to Applicant's claim of ineffective
assistance of counsel.  The trial court may use any means set out in Tex. Code Crim. Proc. art. 11.07,
§ 3(d).  In the appropriate case, the trial court may rely on its personal recollection.  Id.
	If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If
Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an attorney to
represent Applicant at the hearing.  Tex. Code Crim. Proc. art. 26.04. 
	The trial court shall first supplement the habeas record with copies of the plea papers in this case,
including the written admonishments, plea agreement, stipulations, and any evidence used to support the
plea.  The trial court shall make findings as to whether there was any indication that Applicant suffered from
mental illness, or that he might have been incompetent to enter a plea. The trial court shall make findings
of fact as to whether the performance of Applicant's trial attorney was deficient and, if so, whether
counsel's deficient performance prejudiced Applicant.  The trial court shall also make any other findings
of fact and conclusions of law that it deems relevant and appropriate to the disposition of Applicant's claim
for habeas corpus relief.
	This application will be held in abeyance until the trial court has resolved the fact issues.  The issues
shall be resolved within 90 days of this order.  If any continuances are granted, a copy of the order granting
the continuance shall be sent to this Court. A supplemental transcript containing all affidavits and
interrogatories or the transcription of the court reporter's notes from any hearing or deposition, along with
the trial court's supplemental findings of fact and conclusions of law, shall be returned to this Court within
120 days of the date of this order.  Any extensions of time shall be obtained from this Court. 


Filed:	December 5, 2007
Do not publish